 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
         GUADENCIO HARO,                   )                   NO. CV 19-4804-KS
11                                         )
                            Plaintiff,
12                                         )
                   v.                      )                   ORDER AWARDING EQUAL ACCESS TO
13                                         )                   JUSTICE ACT ATTORNEY FEES AND
14       ANDREW M. SAUL, Commissioner )
                              1                                EXPENSES PURSUANT TO 28 U.S.C. §
         of Social Security                )                   2412(d), AND COURT COSTS PURSUANT
15                                         )
                            Defendant.                         TO 28 U.S.C. § 1920
16                                         )
         _________________________________
17
18             The Court has received the parties’ Stipulation for Award of Attorney’s Fees Pursuant
19       to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), and for Court Costs Pursuant to 28
20       U.S.C. § 1920 (“Stipulation”), which was filed on December 10, 2019.
21       \\
22       \\
23       \\
24       \\
25       \\
26       \\
27
     1
              Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the Court orders that the caption be amended to
28   substitute Andrew M. Saul for Nancy A. Berryhill as the defendant in this action.

                                                                1
 1         Based upon the Stipulation, IT IS ORDERED that fees in the amount of $3,901.18, as
 2   authorized by 28 U.S.C. § 2412(d), and costs in the amount of $400.00, as authorized by 28
 3   U.S.C. § 1920, shall be awarded, subject to terms of the Stipulation.
 4
 5   DATED: December 11, 2019
 6
 7
                                                       ____________________________________
 8
                                                               KAREN L. STEVENSON
 9                                                     UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
